The substance of the majority opinion is contained in the following paragraph:
"It is now lawful for a labor union to peacefully picket the place of business of an employer, none of whose employees is a member of the picketing union, for the purpose of coercing such employees, against their will, to join that union. AmericanFederation of Labor v. Swing, supra [312 U.S. 321,61 S.Ct. 568]. If a labor union has the legal right to picket, as unfair to organized labor, the place of business of an employer who refuses to compel his employees to join such union or to discharge them for refusal to become members of the picketing union, it logically follows that a labor union has the legal right to go a step farther and peacefully picket the place of business of a person who has no employees — one doing business as an individual proprietor — to compel, against his will, such lone person or individual proprietor to join the picketing union." *Page 518 
In assimilating the full force and effect of that language, it is well to remember that it was held by this court, in Zaat v.Building Trades Council, 172 Wn. 445, 20 P.2d 589 (cited in the majority opinion), that a labor union had the right to publicize an individual proprietor of a business as being "unfair to organized labor" because such person refused to obey a rule adopted by the union forbidding any employer to perform any labor in connection with the conduct of his own business, even though such person were himself fully qualified to perform that labor.
By going "a step farther," as the majority opinion declares, a labor union may now picket the place of business of a person who has no employees, in order to compel such person, against his will, to join the picketing union.
So, then, under the present majority holding, coupled with our former decisions, we have this state of the law: A union has the legal right to picket any individual doing any kind of business, but employing no assistants, for the purpose of coercing such individual to join the union, and then, by the simple expedient of adopting a rule, similar to that in the Zaat case, supra, compel such individual to desist from conducting his own business unless he employs someone else to perform the labor which he was accustomed to perform. In other words, in order to operate his business, such person must himself remain idle. The lone shoe-cobbler, boot-black, watch-repairer, or seamstress will all be subject to the same discipline. Even the man and wife who together perform the labor incident to the business conducted by them will be vulnerable.
Employing the logic and formula used in the majority opinion, "it logically follows that a labor union has the legal right to go a step farther" and picket anyone, *Page 519 
man or woman, who as proprietor or owner performs any labor in connection with his own affairs, whether in business or in the home, unless such person joins the appropriate union and abides by a rule directed against self-help. No longer would a man be allowed to mow his own lawn, or his wife be permitted to cook the meals or wash the dishes. All that would have to be done by someone else.
If this state of affairs is the logical outcome of "freedom of speech," I would rather have the United States supreme court so interpret the constitution than to have a part in thus declaring the law. If that is to be the law, then I think that the time has arrived when we should have less speech, and more freedom.
I dissent.
MAIN, SIMPSON, and JEFFERS, JJ., concur with STEINERT, J.